Case 2:20-cr-00084-KD-N Document 21 Filed 09/08/20 Page 1 of 1          PageID #: 75




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

  UNITED STATES OF AMERICA                :

  vs.                                     : CRIMINAL NO.: 20-00084-KD-N

  BRENT DAUPHIN COOK,                     :

        Defendant.                        :


                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT


        Pursuant to the Report and Recommendation of the United States

  Magistrate Judge (Doc. 20) and without any objection having been filed by the

  parties, Defendant Brent Dauphin Cook’s plea of guilty to Count One of the

  Indictment charging possession of a firearm by a prohibited person is now

  accepted and Defendant is adjudged guilty of such offense.

        The sentencing hearing is scheduled for December 4, 2020, at 1:00 p.m.

  in Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile

  Alabama, 36602.

        The United States Marshal is directed to produce Defendant Cook for the

  sentencing hearing.

        DONE and ORDERED this the 8th day of September 2020.


                                   s/Kristi K. DuBose
                                   KRISTI K. DuBOSE
                                   CHIEF UNITED STATES DISTRICT JUDGE
